Citation Nr: 1421764	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge via videoconference in May 2012.  A transcript of this proceeding has been associated with the claims file. 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals that these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file  

The issue of service connection for a left ear hearing loss disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability for VA compensation purposes.  



CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159  has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The May 2011 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2011 RO rating decision reflects the initial adjudication of the claim after issuance of the May 2011 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, and the reports of a July 2011 VA audiological examination.  The Board finds that the VA examination obtained in connection with this claim is adequate for and pertinent to its determinations. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In particular, the July 2011 VA examination was based upon physical examination of the Veteran and complete review of the claims file, and was supported by fully explained medical and factual bases.  Under these circumstances, the Board finds that no additional examination or opinion is needed to decide this claim.

As for the Veteran's May 2012 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2012 hearing, the undersigned Acting Veterans Law Judge enumerated the issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding onset of the Veteran's claimed right ear hearing loss and any causal link between the claimed right ear hearing loss and the Veteran's active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include the necessity of a causal connection between his right ear hearing loss and service.    See T. at pgs. 3-10.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection for right ear hearing loss.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence, apart from the unavailable records noted above, that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In the analysis below, audiometric findings of additional frequencies beyond 4000 Hertz are sometimes provided.  While these are not considered in order to determine whether the Veteran meets the standards for hearing loss under 38 C.F.R. § 3.385, they are provided here for further reference as they are cited below.

Considering the pertinent evidence of record  in light of the governing legal authority, the Board finds that service connection for right ear hearing loss simply is not established.
	
The Veteran's service treatment records reflect that his hearing was normal throughout service.  Significantly, audiometric testing performed upon enlistment examination in June 1968 revealed the following  pure tone thresholds, in decibels:
	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
0
0
0
0

Audiometric testing performed during the Veteran's January 1971 retirement examination revealed the following  pure tone thresholds, in decibels:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
0
0

0

The Veteran submitted the current claim for service connection for bilateral hearing loss April 2011.  In connection with this claim he was afforded a VA audiological examination in July 2011 which revealed the following  pure tone thresholds, in decibels:
	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
10
20
25

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
16

Speech Recognition
Right Ear
98%

The July 2011 VA audiologic examination results do not reflect a current right ear hearing loss disability for VA compensation purposes, as defined by 38 C.F.R. § 3.385.  Furthermore, at no time during the appeal have the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz been 40 decibels or greater.  Also, at no time during the appeal have the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater.  Moreover, at no time during the appeal have speech recognition scores using the Maryland CNC Test been less than 94 percent.  38 C.F.R. § 3.385.  Thus, notwithstanding the Veteran's assertions that he has a current right ear hearing loss disability, the objective audiometric evidence establishes that he does not have a hearing loss disability on the right for VA compensation purposes.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The Veteran is competent to report noise exposure during service, to include in association with a mine blast during service in Vietnam.  His DD Form 214 reflects his awards and decorations include a Combat Infantryman Badge lending credibility to his assertions with respect to noise exposure.  However, while the Board has considered the Veteran's assertions of right ear hearing difficulties, he does not have the appropriate training and expertise to provide the testing results needed to establish current hearing loss disability within the meaning of 38 C.F.R. § 3.385  on the basis of his lay assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as competent evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for right ear hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

As above, the Veteran was afforded a VA audiological examination in July 2011.  Significantly, this report shows that the Veteran has a left ear hearing loss disability for VA compensation purposes, as defined by 38 C.F.R. § 3.385.  However, the July 2011 VA examiner opined that the Veteran's left ear hearing loss was not related to his military service.  This opinion was based on the fact that the Veteran's enlistment and separation examinations showed normal hearing and there were no significant changes/decreases in hearing thresholds from pre-induction to separation.  In view of the grant of service connection for tinnitus in an August 2011 rating decision and the Veteran's assertion in September 2011 that his hearing loss is related to service-connected tinnitus, coupled with his testimony and the award of a Combat Infantryman Badge, the July 2011 VA opinion is inadequate.  The Veteran must be afforded a new VA examination.  

The Board notes that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left ear hearing loss disability is related to the Veteran's active service, and/or had its onset within one year after separation, or is caused by or aggravated by service-connected tinnitus. 

The examiner must address the Veteran's credible assertions of in-service noise exposure, to include in association with a mine blast during service in Vietnam.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


